Citation Nr: 0933797	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1943 until April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board first considered this appeal in April 2006 and 
denied the claim for benefits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 memorandum 
decision, the Court vacated the April 2006 Board decision and 
remanded the matter back to the Board for development 
consistent with the memorandum decision.  Judgment was 
entered in May 2008 and the case was returned to the Board 
for appellate review.

The Board again reviewed the claim in March 2009 and remanded 
the claim for additional development as directed in the April 
2008 Memorandum Decision.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.





CONCLUSION OF LAW

The criteria for a grant of service connection for non-
Hodgkin's lymphoma have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2002, February 2003, 
July 2004, July 2008 and May 2009 that fully addressed all 
notice elements.  Significantly, the September 2002, February 
2003, July 2004, and July 2008 letters advised the Veteran of 
the evidence required to substantiate a claim, the evidence 
VA would seek to provide and the evidence the Veteran should 
attempt to obtain.  The May 2009 letter advised the Veteran 
of how VA determines disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records, lay statements and medical treatise evidence 
in support of his claim.  Additionally, the RO obtained a VA 
medical opinion.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The Merits of the Claim

The Veteran seeks service connection for non-Hodgkin's 
lymphoma.  He specifically alleges his disability is related 
to his exposure to nonionizing electromagnetic radiation 
during his service as a radar man in the Navy.  He explained 
that he continually adjusted equipment at chest height and 
felt this action caused exposure to the radiation emitted 
from the equipment.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to the claim of exposure to radiation, service 
connection can be demonstrated in three different ways. Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom 120 F.3d 
1239 (Fed. Cir. 1997).  First, direct service connection may 
be established under 38 C.F.R. § 3.303(a) by showing that the 
disease began during or was aggravated by service. Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, as to 
radiation-exposed Veterans, there are certain diseases which 
may be presumptively service connected under 38 U.S.C.A. § 
1112(c) if participation in an in-service radiation-risk 
activity is shown. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Third, service connection may be established under 38 
C.F.R. § 3.303(d) with the assistance of the procedural 
advantages found in 38 C.F.R. § 3.311, if the condition at 
issue is a 'radiogenic disease,' and other conditions 
specified by regulation are met, such as an evidentiary 
showing of exposure to ionizing radiation. See 38 C.F.R. 
§ 3.311(b)(2), (4).

In the present case, the Veteran and his representative 
specifically indicated that the Veteran was not claiming 
ionizing radiation and accordingly, the provisions of 
38 C.F.R. § 3.311 are not for application in this case.  

Diseases presumptively service connected for radiation- 
exposed Veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed Veteran" means a 
Veteran who participated in a "radiation-risk activity." 
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device the occupation of Hiroshima or Nagasaki, Japan, during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
service on the grounds of a gaseous diffusion plant in 
Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak 
Ridge, Tennessee; or certain service on Amchitka Island, 
Alaska. See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii). See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the Veteran has been diagnosed with one of the 
diseases listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the Veteran has not participated in a radiation 
risk activity as defined by VA laws and regulations.  The 
Veteran has not contended that he engaged in onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, was present during the occupation of 
Hiroshima or Nagasaki, present at the Paducah, Kentucky or 
Portsmouth, Ohio or Oak Ridge, Tennessee in 1992, or served 
as an employee of the Department of Energy.  Accordingly, 
service connection on a presumptive basis under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) is not warranted.

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

In this regard, the Veteran clearly has a current diagnosis 
of non-Hodgkin's lymphoma as illustrated by the private 
medical records.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect complaints, 
treatment or a diagnosis of non-Hodgkin's lymphoma.  In fact, 
the April 1946 examination completed in connection with the 
Veteran's separation from service only noted a deviated nasal 
septum.  All other systems were described as normal and no 
other diseases or defects were listed.  

As noted above, however, the Veteran never contended he was 
treated or diagnosed with the condition during service.  
Rather, he argues that his military occupational specialty of 
radar man, which required he hover in front of radar 
machines, caused his subsequent disability.  The Veteran's 
representative clarified that the distribution of the 
Veteran's lymphoma was across the chest from armpit to 
armpit, in the exact area of exposure to the radar machines.  
In this regard, the Veteran is competent to describe his 
military occupational specialty and the duties he performed.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  In fact, the 
Veteran's Form DD 214 confirms his military occupational 
specialty of radar man.  Additionally, the Veteran submitted 
lay statements of fellow service members who also discussed 
duties of a radar man including standing directly in front of 
large magnetron tubes.  

The final element is competent medical evidence of a nexus 
between the current non-Hodgkin's lymphoma and the radiation 
exposure during service.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has submitted an August 2002 statement of private 
physician in support of his claim.  The physician confirmed 
the Veteran was treated for recurrent marginal zone/mucosa 
associated lymphoid tissue lymphoma which was originally 
diagnosed in April 2000.  The Veteran received radiation 
treatment and had recent evidence of disease progression 
outside prior radiation fields.  The Veteran had no definite 
known risk factors for lymphoma, although he noted prior 
radiation exposure in the context of monitoring radar data 
while serving in World War II.  The physician explained there 
was some epidemiologic evidence linking radiation exposure to 
slightly elevated risk of lymphoma; however, the physician 
clarified he was not aware of studies looking specifically at 
the association of lymphoma and radar exposure.  The 
physician suggested that such a study could be relevant in 
the Veteran's case.  

The claims file was sent to the Under Secretary of Health in 
April 2003 for an opinion concerning the relationship between 
exposure to radiation in service and the subsequent 
development of low grade marginal zone lymphoma.  The review 
of the file revealed the Veteran claimed radiation exposure 
as a radar operator which was considered to be non-ionizing 
electromagnetic radiation and did not come under the 
provisions of 38 C.F.R. § 3.311.  The file was returned for 
consideration as a regular claim for benefits.  

Pursuant to the April 2008 Court Remand, the Veteran's claims 
file was reviewed by a VA examiner in May 2009 to 
specifically address the issue of whether the Veteran's 
exposure to microwave radiation from equipment during service 
caused his lymphoma.  The examiner noted that the Veteran 
developed non-Hodgkin's lymphoma around age 78 and treated 
with chemotherapy and external radiation and possibly a 
biopsy or operation.  He recently developed a recurrence 
requiring another round of radiation treatments.  The Veteran 
denied constitutional symptoms such as a fever, chills, night 
sweats or weight loss.  He maintained an adequate blood 
count.  He denied frequent infections or easy bruisability.  
The diagnosis was non-Hodgkin's lymphoma.  The examiner 
related there was a suggestion study from Poland that 
suggested non-ionizing radiation of magnetic radiation caused 
and increased incidence of non-Hodgkin's lymphoma, however, 
the time lapse between exposure and development of the cancer 
was short and not 50-60 years after exposure.  The examiner 
pointed to a National Academy of Sciences study in 1989 which 
evaluated a 20 year follow up of 20,000 US Navy personnel to 
determine whether sailors exposed to radar were more likely 
to get cancer than 20,000 sailors with no or minimal 
exposure.  This study was published in the American Journal 
of Epidemiology and found no association between radar 
exposure and cancer.  There was another study in 1999 
regarding Korean Veterans and the 40 year study also did not 
confirm an increased incidence of cancer amongst those 
exposed to radar.  Therefore, the examiner concluded it was 
unlikely the Veteran's non-Hodgkin's lymphoma was related to 
radar exposure in service.  

Other private records document medical treatment for 
symptoms, and did not include any opinion as to the etiology 
of the condition.  As such these not records are less 
probative of this inquiry.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993)(observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

In the present case, the Board finds the most probative 
evidence to be the May 2009 VA medical opinion.  
Specifically, this examiner reviewed the claims file, 
including the opinion sent by the Veteran, reviewed the 
medical literature, and compared these treatise findings to 
specific facts from the Veteran's case.  In doing so, the 
examiner provided a detailed rationale for his conclusion.  

On the other hand the private physician did not review the 
entire claims file.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(holding that it is error to reject a medical opinion solely 
on the basis that the medical opinion was based on a history 
given by the Veteran); Nieves-Rodriguez v. Peake, 22 Vet App. 
295 (2008) (finding that the Board may not prefer a VA 
medical opinion over a private medical opinion solely because 
the VA examiner reviewed the claims file and noting that the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  Significantly, the private physician did not 
provide any detailed rationale based upon clinical evidence 
that there could be a link between radar exposure and 
lymphoma.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, 
a medical opinion is inadequate when it unsupported by 
medical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Rather, the private physician 
merely indicated there was a study out there that suggested a 
possibility of a link, but further clarified that this study 
concerned a different type of radiation and suggested a study 
based upon radar exposure could assist the Veteran.  In other 
words the private physician's statement is inconclusive as to 
whether the Veteran's radiation exposure actually caused his 
lymphoma.  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).

The possibility of a relationship between radiation exposure 
and non-Hodgkin's lymphoma has been raised by statements and 
material submitted by the Veteran; specifically medical 
articles that explore the link between radiation and 
lymphoma.  For example, an article from the Eubios Journal of 
Asian and International Bioethics related in the summary that 
the evidence indicated that medical problems, including the 
onset of lymphatic ad testicular cancers, may be occurring 
among persons with increased military, industrial or 
occupational exposure to radar or microwaves.  The article 
further suggested a government cover up of the effect of 
radar exposure in State Department employees at some Eastern 
European embassies.  The author also discussed the prevalence 
of testicular cancer in Naval personnel that had exposure to 
radar.  The author suggested that the chance was 
substantially better than 50 percent that the exposure during 
service caused the testicular cancer in a man with Naval 
service including exposure to radar.  The Court has held that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Board finds that the material submitted in this case 
appears to meet the standard set forth in Wallin because it 
does not delve into an association between the Veteran's 
service and his currently demonstrated non-Hodgkin's 
lymphoma.  While the article does suggest there could be a 
relationship between radar exposure and some cancers, the 
article does not discuss the facts of the Veteran's case.  
Nor does the article indicate the causal relationship is so 
certain that the Board can accept the conclusion.  These 
articles and excerpts proffered by the Veteran and the 
appellant are not regarded as helpful as not one of them 
applies the specific facts to this specific case. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  

Nor is there any evidence of continuity of symptomatology.  
In fact, the first evidence suggesting symptoms of lymphoma 
was dated in September 2000.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board observes the representative's August 2009 argument 
which suggest that the probative value of the May 2009 VA 
opinion should be diminished since it did not specifically 
discuss all known associated risk factors for non Hodgkin's 
lymphoma and specifically rule them out.  The Board finds 
that this argument lacks merit.  In this regard, the 
determinative question in this case is whether it is as least 
as likely as not that any radiation exposure associated with 
the Veteran's service caused the veteran's current non-
Hodgkin's lymphoma.  The examiner was able to address this 
question by reviewing the veteran's claims file, including 
his medical history, as will as by researching medical 
journals and various studies concerning the relationship 
between non-Hodgkin's lymphoma and non-ionizing radiation and 
magnetic radiation.  The Board finds that the May 2009 
physician's actions and rationale in connection with 
supplying his opinion is more than adequate to adjudicate the 
current appeal.

In sum, in this case, while the Veteran's private physician 
and a medical treatise indicated there could be a possible 
relationship between radar exposure and cancer, as explained 
above, neither source concluded this with such specificity 
and certainty that the Board could rely upon.  Rather, the 
most detailed opinion of record indicates it is unlikely the 
current lymphoma is related to exposure to radar during 
service.  To find otherwise would require speculation.  The 
law has recognized in this regard that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore, without competent and probative evidence of a 
nexus, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his non-Hodgkin's lymphoma is related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for non-Hodgkin's lymphoma is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


